DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 5/20/2021 is acknowledged.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al (US 2010/0227416).
Regarding claim 1, Koh et al teach a  device, comprising: an electrically-insulating substrate (Fig. 10: Si substrate); and a first detecting unit, comprising: a source electrode disposed on the electrically-insulating substrate (Fig. 10: source electrode); a drain electrode (Fig. 10: drain electrode); and a dielectric layer (Fig. 10: PECVD oxide such as silicon oxide (Para. 0490)); wherein the dielectric layer is disposed between the source electrode and the drain electrode (Fig. 10); and at least one capture unit, comprising: a capture nanoparticle; wherein the capture nanoparticle is in contact with the source electrode; and wherein the ; and wherein the capture nanoparticle is a metal, semiconductor, or magnetic nanoparticle.
Koh teaches an array of circle holes provides an advantage of ultimate control of the placement of nanoparticles for single-nanoparticle level, such that exactly one nanoparticle is electrostatically guided and placed onto each target location (Fig. 4-5; Para. 0170-0173, 0290).  Koh teach the nanoparticle is substantially centered in the holes in a gold surface and the exposed silicon oxide layer shown as dark circular patters (Fig. 4-5).  It is advantageous to provide an array of holes to capture single nanoparticles and detect the individual nanoparticle.   Koh teach the bridge is created by having the nanoparticle span the length of the drain and source electrodes and contacting the exposed region of the dielectric layer (Fig. 9c).  Koh is silent to wherein the drain electrode and the dielectric layer comprise an array of holes; wherein the holes in the drain electrode and the dielectric layer are aligned.  Combining prior art elements according to known methods to yield predictable results is known.  
Regarding claim 2, Koh et al teach a probe nanoparticle; wherein the probe nanoparticle forms a nanoparticle-bridge conjugate with the capture nanoparticle in the presence of a target molecule; wherein the probe nanoparticle in the nanoparticle-bridge conjugate provides an electrical path between the capture nanoparticle and the drain electrode. (Fig. 9c, Para. 0301)
Regarding claim 3, Koh et al teach a first oligonucleotide target; wherein the capture nanoparticle comprises a first single-stranded oligonucleotide having a first nucleotide sequence complementary to a portion of the first oligonucleotide target; and wherein the capture nanoparticle is a metal, semiconductor, or magnetic nanoparticle; and a plurality of probe nanoparticles; wherein the probe nanoparticles comprise at least one nanoparticle and a probe oligonucleotide complementary to at least a portion of the first oligonucleotide target different than the portion complementary to the first nucleotide sequence; and wherein the probe nanoparticle is a metal, semiconductor, or magnetic nanoparticle. (Fig. 9c: Para. 0301, Claim 3)
Regarding claim 4, Koh et al teach the device further comprises: a polypeptide target; wherein the capture nanoparticle comprises a first antibody having an affinity for the polypeptide target; and wherein the capture nanoparticle is a metal, semiconductor, or magnetic nanoparticle; and a plurality of probe nanoparticles; wherein the probe nanoparticles comprise at least one nanoparticle and a second antibody capable of binding an unbound portion of the polypeptide target; and wherein the probe nanoparticle is a metal, semiconductor, or magnetic nanoparticle (Para. 0454-0455).

Regarding claim 6, Koh et al teach further comprising: a plurality of second detecting units, each second detecting unit comprising: an electrically-insulating substrate; a source electrode disposed on the electrically-insulating substrate; a drain electrode; and a dielectric layer; wherein the dielectric layer is disposed between the source electrode and the drain electrode; wherein the drain electrode and the dielectric layer comprise an array of holes; wherein the holes in the drain electrode and the dielectric layer are aligned; and at least one capture unit, comprising: a capture nanoparticle; wherein the capture nanoparticle is in contact with the source electrode; and wherein the nanoparticle is substantially centered in the holes of the drain electrode and the dielectric layer. (Para. 0376: array of sensor units)
Regarding claim 7, Koh et al teach wherein the source electrode is selected from the group consisting of Cr, Ti, Mo, W, Si, GaAs, and InP. (Para. 0286: titanium, 0490)
Regarding claim 8, Koh et al teach wherein the source electrode is chromium (Cr).(Para. 0490)
Regarding claim 9, Koh et al teach wherein the drain electrode is selected from the group consisting of gold, silver, titanium, and copper. (Para. 0490)
Regarding claim 10, Koh et al teach wherein the drain electrode is gold. (Para. 0490)
Regarding claim 11, Koh et al teach wherein the dielectric layer is selected from the group consisting of SiO2, Si3N4, HfO2, and A1203. (Para. 0490)
Regarding claim 12, Koh et al teach wherein the dielectric layer is SiO2. (Para. 0490)

Regarding claim 14, Koh et al teach wherein the electrically-insulating substrate is silicon dioxide. (Claim 4)
Regarding claim 15, Koh et al teach wherein the source electrode and drain electrode are comprised of different metals. (Para. 0490: Au/Cr source electrode; Au drain electrode, Para. 0491: different electrode materials)
Regarding claim 16, Koh et al teach wherein the source electrode is chromium and the drain electrode is gold. (Para. 0490)
Regarding claim 17, Koh et al teach further comprising an electrical reading device for interrogating the device. (Para. 0393)
Regarding claim 18, Koh et al teach further comprising a portable electrical reading device for interrogating the device. (Para. 0393)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dennis White/Primary Examiner, Art Unit 1798